Citation Nr: 1329241	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-02 806	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
fracture residuals of the 3rd and 4th digits of the right 
hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1976, October 1983 to June 1984, and from February 
1987 to June 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2011 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

The Veteran's spouse testified at a Travel Board hearing 
which was chaired by the undersigned Acting Veterans Law 
Judge at the Las Vegas, Nevada RO in May 2013.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1964 to 
November 1976, October 1983 to June 1984, and from February 
1987 to June 1988.   
 
2.  In August 2013 the Board was notified by the Social 
Security Administration that the Veteran died in June 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2012); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died in June 2013, during the 
pendency of the appeal.  As a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2012).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008).  An eligible party 
seeking substitution in an appeal that has been dismissed by 
the Board due to the death of the claimant should file a 
request for substitution with the VA regional office (RO) 
from which the claim originated (listed on the first page of 
this decision).  


ORDER

The appeal is dismissed.



		
K. MILLIKAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


